            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 1 of 14


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                          )
BAY EQUITY LLC,                                           )
                                                          )
                              Plaintiff,                  )
               v.                                         )
                                                          )
                                                                  C.A. NO. 20-cv-10693-IT
TOTAL MORTGAGE SERVICES, LLC,                             )
STEVEN SIRMAIAN and DENISE PEACH,                         )
                                                          )
                              Defendants.                 )
                                                          )
                                                          )

       ANSWER TO PLAINTIFF BAY EQUITY LLC’S AMENDED COMPLAINT

       Defendants Total Mortgage Services, LLC (“Total Mortgage”), Steven Sirmaian

(“Sirmaian”), and Denise Peach (“Peach”) (collectively, “the Defendants”) respond to Plaintiff

Bay Equity LLC’s (“Bay Equity” or “Plaintiff”) complaint, paragraph by paragraph:

                                 NATURE OF THE ACTION

       1.      Denied.

       2.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       3.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       4.      Denied.

       5.      Denied.

       6.      Denied.

       7.      Denied.

       8.      The allegations in this paragraph contain conclusions and statements of law and

therefore no response is required. To the extent a response is necessary, they are denied.
            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 2 of 14


                           PARTIES, JURISDICTION, AND VENUE

       9.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       10.     Admitted.

       11.     The Defendants admit that Steven Sirmaian is an individual who worked for

Village Mortgage in Portsmouth, New Hampshire. The Defendants admit Steven Sirmaian

resides in Derry, New Hampshire. Defendants deny the remaining allegations in the paragraph.

       12.     The Defendants admit that Denise Peach is an individual who worked for Village

Mortgage in Leominster, Massachusetts. The Defendants admit Denise Peach works for Total

Mortgage. The Defendants admit Denise Peach resides in Townsend, Massachusetts. Defendants

deny the remaining allegations in the paragraph.

       13.     The allegations in this paragraph contain conclusions and statements of law and

therefore no response is required. To the extent a response is necessary, they are denied.

       14.     The allegations in this paragraph contain conclusions and statements of law and

therefore no response is required. To the extent a response is necessary, they are denied.

                                 FACTUAL BACKGROUND

                                           Bay Equity

       15.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       16.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

                                Bay Equity’s Confidential Information1




1
 Defendants use Plaintiff’s Complaint headings for the ease and clarity of the Court. Any
allegations contained in the following headings and subheadings are denied.
                                                2
          Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 3 of 14


       17.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       18.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       19.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       20.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       21.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       22.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       23.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

                            Bay Equity’s Borrowers and Goodwill

       24.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       25.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       26.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       27.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

    Bay Equity Effects Limited Asset Purchase of Village, Onboards Village Employees


                                                 3
          Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 4 of 14


       28.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       29.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       30.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

                        The Former Employees’ Employment at Bay Equity

       31.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       32.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       33.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       34.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       35.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       36.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

                         The Former Employee’s Employment Agreements

       37.     Denied. Plaintiffs do not allege which alleged Former Employees were required

to sign employment agreements, and which were not. Moreover, Plaintiffs failed to attach the

alleged employment agreements, therefore Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this paragraph, and


                                                  4
          Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 5 of 14


therefore deny them.

       38.     Plaintiffs failed to attach the alleged Employment Agreements; therefore,

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph, and therefore deny them.

       39.     Plaintiffs failed to attach the alleged Employment Agreements; therefore,

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph, and therefore deny them.

       40.     Plaintiffs failed to attach the alleged Employment Agreements; therefore,

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph, and therefore deny them.

       41.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

                                  Defendant’s Early Raids of Village

       42.     Admitted.

       43.     Admitted.

       44.     Denied.

       45.     Defendants admit that Steven Sirmaian and Denise Peach joined Total Mortgage

along with eleven other Village employees on December 31, 2018. Defendants are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in this paragraph, and therefore deny them.

       46.     Denied.

       47.     Denied.

       48.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.


                                                 5
          Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 6 of 14


       49.     Denied.

                                Defendants Tortiously Raid Bay Equity

       50.     Denied.

       51.     Admitted.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       56.     Denied.

       57.     Denied.

       58.     Denied.

       59.     Denied.

Total Mortgage Moves Bay Equity’s Clients Using Bay Equity’s Confidential Information

       60.     Denied.

       61.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph and subsections, and therefore deny them.

Plaintiffs failed to specifically allege which Total Mortgage employees removed paper files and

marketing materials.

       62.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.


                                                 6
            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 7 of 14


          67.   Denied.

          68.   Denied.

          69.   Denied.

                Defendants Spread Misinformation to Damage Bay Equity’s Reputation

          70.   Denied.

          71.   Denied.

          72.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          73.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          74.   The allegations in this paragraph contain conclusions of law and therefore no

response is required. To the extent a response is necessary, the allegations are denied.

          75.   Defendants admit Total Mortgage’s Chief Executive Officer, Scott Penner

contacted Bay Equity’s Chief Executive Officer, Brett McGovern to inquire about taking over

Bay Equity’s leases in Connecticut. Defendants deny the remaining allegations in the paragraph.

                                      Harm to Bay Equity

          76.   Denied.

          77.   Denied.

          78.   Denied.

          79.   The allegations in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

                                            COUNT I

                    TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                                    (ALL DEFENDANTS)

                                                 7
           Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 8 of 14




        80.     Defendants repeat and re-allege by reference the responses to paragraphs 1-79

above as if fully set forth herein.

        81.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph as Plaintiff has failed to provide the

Employment Agreements in full, and therefore deny them.

        82.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph as Plaintiff has failed to provide the

Employment Agreements in full, and therefore deny them.

        83.     Denied.

        84.     Denied.

        85.     Denied.

        86.     Denied.

        87.     Denied.

        88.     Denied.

                                             COUNT II

              TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSINESS RELATIONSHIPS
                                     (TOTAL MORTGAGE)

        89.     Defendants repeat and re-allege by reference the responses to paragraphs 1-88

above as if fully set forth herein.

        90.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

        91.     Denied.

        92.     Denied.

        93.     Denied.


                                                  8
            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 9 of 14


          94.    Denied.

                                            COUNT III

                    MISAPPROPRIATION OF TRADE SECRETS (M.G.L. C 93, S. 42)
                                    (TOTAL MORTGAGE)

          95.    Defendants repeat and re-allege by reference the responses to paragraphs 1-94

above as if fully set forth herein.

          96.    The allegations in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

          97.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          98.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          99.    Denied.

          100.   Denied.

          101.   Denied.

          102.   Denied.

                                                COUNT IV

                      UNFAIR OR DECEPTIVE TRADE PRACTICES (M.G.L. C. 93A, S. 11)
                                        (TOTAL MORTGAGE)

          103.   Defendants repeat and re-allege by reference the responses to paragraphs 1-102

above as if fully set forth herein.

          104.   The allegations in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.


                                                 9
            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 10 of 14


          105.   The allegations in this paragraph contain conclusions of law and therefore no

response is required. To the extent a response is necessary, the allegations are denied.

          106.   Denied.

          107.   Denied.

          108.   Denied.

          109.   Denied.

          110.   Denied.

          111.   Denied.

                                            COUNT V

            MISAPPROPRIATION OF TRADE SECRETS (CONN. GEN. STAT. S. 35-50, ET SEQ.)
                                   (TOTAL MORTGAGE)

          112.   Defendants repeat and re-allege by reference the responses to paragraphs 1-111

above as if fully set forth herein.

          113.   The allegations in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

          114.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          115.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          116.   Denied.

          117.   Denied.

          118.   Denied.

          119.   Denied.

          120.   Denied.

                                                 10
            Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 11 of 14


                                            COUNT VI

          UNFAIR OR DECEPTIVE TRADE PRACTICES (CONN. GEN. STAT. S. 42-110A, ET SEQ.)
                                    (TOTAL MORTGAGE)

          121.   Defendants repeat and re-allege by reference the responses to paragraphs 1-120

above as if fully set forth herein.

          122.   The allegation in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

          123.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph, and therefore deny them.

          124.   The allegation in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

          125.   Denied.

          126.   Denied.

          127.   Denied.

          128.   Denied.

          129.   Denied.

          130.   Denied.

          131.   The allegation in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

          132.   The allegation in this paragraph contain statements and conclusions of law and

therefore no response is required. To the extent a response is necessary, the allegations are

denied.

                                                 11
          Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 12 of 14


                                           COUNT VII

                                        CIVIL CONSPIRACY
                                        (ALL DEFENDANTS)

        133.    Defendants repeat and re-allege by reference the responses to paragraphs 1-132

above as if fully set forth herein.

        134.    Denied.

        135.    Denied.

        136.    Denied.

                                           COUNT VIII

                                       UNJUST ENRICHMENT
                                       (ALL DEFENDANTS)

        137.    Defendants repeat and re-allege by reference the responses to paragraphs 1-136

above as if fully set forth herein.

        138.    Denied.

        139.    Denied.

        140.    Denied.

                                      Affirmative Defenses

        First, Plaintiff’s Amended Complaint or certain claims therein are barred because they

fail to state a claim upon which relief can be granted.

        Second, Plaintiff’s Amended Complaint or certain claims therein are barred because of

the doctrines of laches, unclean hands, and/or estoppel.

        Third, Amended Complaint or certain claims therein are barred because Plaintiff’s

alleged losses result from their own actions or actions not attributable to the Defendants.




                                                 12
         Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 13 of 14


       WHEREFORE, Defendants ask that the Court deny Plaintiff’s claims in their entirety.



Dated: April 15, 2020              TOTAL MORTGAGE SERVICES, LLC,
                                   STEVEN SIRMAIAN, AND DENISE PEACH,

                                   By their attorneys,

                                   /s/ Ryan M. Cunningham____________________
                                   Jonathan W. Fitch, BBO #168510
                                   Ryan M. Cunningham, BBO #661440
                                   Jared L. Hubbard, BBO #569132
                                   Malgorzata A. Mrozek, BBO #699035
                                   FITCH LAW PARTNERS LLP
                                   One Beacon Street
                                   Boston, MA 02108
                                   (617) 542-5542
                                   jwf@fitchlp.com
                                   rmc@fitchlp.com
                                   jlh@fitchlp.com
                                   mam@fitchlp.com




                                             13
         Case 1:20-cv-10693-IT Document 12 Filed 04/15/20 Page 14 of 14


                                CERTIFICATE OF SERVICE

       I, Ryan M. Cunningham, hereby certify that this document filed through

the ECF system will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent

to those indicated as non-registered participants on April 15, 2020.


                                                     /s/ Ryan M. Cunningham
                                                     Ryan M. Cunningham




                                               14
